                        Case 1:20-cv-01713-LGS Document 19 Filed 09/02/20 Page 1 of 1


                                L ANDMAN C ORSI B ALLAINE & F ORD P.C.
                                                 A NEW YORK PROFESSIONAL CORPORATION

                                                        ATTORNEYS AT LAW
                                                                                                    120 Broadway
                                                        ONE GATEWAY CENTER
         JOHN A. BONVENTRE, ESQ.                                                                    13th Floor
         MEMBER                                                4TH FLOOR                            New York, New York 10271
                                                                                                    Tel: (212) 238-4800
         TEL: (973) 623-2700                              NEWARK, NJ 07102
         EMAIL: jbonventre@lcbf.com                      TELEPHONE (973) 623-2700                   One Penn Center
                                                          FACSIMILE (973) 623-4496                  1617 JFK Boulevard, Suite 955
                                                                                                    Philadelphia, PA 19103
                                                           www.lcbf.com                             Tel: (215) 561-8540


                                                       September 1, 2020
             Via ECF
             Honorable Judge Lorna G. Schofield
             United States District Court
             Southern District of New York
             500 Pearl St
             New York, NY 10007

                               Re:       Andre Francis v. National Railroad Passenger Corp.
                                         Civil Action No: 1:20-CV-01713-LGS

             Dear Judge Scofield:

                     This office represents Defendant, National Railroad Passenger Corp., in the above
             captioned matter. This letter is submitted, jointly with counsel for Plaintiff, Sean Constable, Esq.,
             of Flynn & Wietzke, P.C., to request a 60-day adjournment of all discovery deadlines. This is the
             Parties’ first request for an extension.

                     Due to the various restrictive orders and complications associated with COVID-19, the Parties
             are unable to complete discovery within the current schedule. To date, the Parties have exchanged
             Rule 26 Disclosures and other written discovery, including medical records. The parties have also
             exchanged responses to discovery demands. However, due to the current situation, the ability to obtain
             certain materials has been greatly hampered. Therefore, the Parties respectfully request a 60-day
             extension of all deadlines as follows:

                Fact discovery, including depositions, currently scheduled for 9/1/2020, to 10/30/2020;
                Expert discovery, currently scheduled for 10/16/2020, to 12/15/2020;
                Pre-Motion Conference, currently scheduled for 10/30/20, to 12/29/2020 or 1/5/2021.

               Thank you for your attention and consideration to this request.

                                                              Respectfully submitted,
                                                              s/ John A. Bonventre, Esq.
                         cc:     Sean Constable (via ECF)
Application DENIED without prejudice to renewal. Per the Individual Rules, all extension requests must be made at least two
business days before the deadline. Fact discovery closed on September 1, 2020, and the parties were advised in the April 20, 2020,
Order that the Court does not extend the deadlines for fact and expert discovery absent compelling circumstances. By September 4,
2020, the parties shall renew their request, specifying what discovery is outstanding and how the current circumstances have
hampered discovery efforts. The Clerk of Court is respectfully directed to close Dkt. Nos. 16 and 17.
                                Dated: September 2, 2020
          4834-3369-5689v.1
                                         New York, New York
